Dismiss and Opinion Filed June 21, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01262-CV

                 IN THE INTEREST OF J.M.H. AND J.K.H., CHILDREN

                      On Appeal from the 470th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 470-55926-2015

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Whitehill
                                  Opinion by Justice Whitehill
       Appellant’s brief in this case is overdue. By postcard dated March 2, 2018, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. On April 18,

2018, we again notified appellant by postcard that the time for filing his brief had expired. We

again cautioned appellant that failure to file a brief and an extension motion would result in the

dismissal of this appeal without further notice. To date, appellant has not filed a brief, filed an

extension motion, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE




171262F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF J.M.H. AND                     On Appeal from the 470th Judicial District
 J.K.H., CHILDREN                                  Court, Collin County, Texas
                                                   Trial Court Cause No. 470-55926-2015.
 No. 05-17-01262-CV                                Opinion delivered by Justice Whitehill.
                                                   Justices Francis and Fillmore participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee Brannan Mosier recover his costs of this appeal from
appellant Shelia Williams.


Judgment entered June 21, 2018.




                                             –3–